 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIEL JAY PEREZ,

 9                              Plaintiff,                CASE NO. 2:18-cv-01800-JLR-BAT

10           v.                                           FOURTH AMENDED PRETRIAL
                                                          SCHEDULING ORDER
11   CALVIN COGBURN, ET AL., et al.,

12                              Defendant.

13          The Court having considered plaintiff’s motion to extend time, Dkt. 92, and defendant’s

14   response indicating no opposition to a reasonable extension, Dkt. 93, hereby GRANTS plaintiff’s

15   motion and ORDERS:

16                                            DISCOVERY

17          The date to complete discovery in this case is extended from April 8, 2020 to June 22,

18   2020. This includes serving responses to interrogatory questions and requests for production,

19   and the completion of all depositions. Responses to interrogatory questions and requests for

20   production must be served not later than 30 days after service of the discovery requests. The

21   serving party, therefore, must serve his/her discovery requests by May 22, 2020, so that the

22   responding party can answer by the discovery cut-off. See Rules 33(b) and 34(b)(2) of the

23   Federal Rules of Civil Procedure.



     FOURTH AMENDED PRETRIAL scheduling
     order - 1
 1                                          DISCOVERY DISPUTES

 2          If a discovery dispute arises, a party must fulfill the Court’s meet and confer

 3   requirements before filing a motion to compel discovery. See Local Rule 37. Any motion to

 4   compel discovery must include a written certification that the moving party has in good faith

 5   effort either met and conferred or attempted to meet and confer. A motion to compel that lacks

 6   such a certification will be denied.

 7                                               MOTIONS

 8          Any dispositive motion shall be filed and served on or before July 20, 2020. If a motion

 9   for summary judgment is filed, it is important for the opposing party to note the following:

10                  A motion for summary judgment under Rule 56 of the Federal
                    Rules of Civil Procedure will, if granted, end your case.
11
                    Rule 56 tells you what you must do in order to oppose a motion for
12                  summary judgment. Generally, summary judgment must be
                    granted when there is no genuine issue of material fact – that is, if
13                  there is no real dispute about any fact that would affect the result
                    of your case, the party who asked for summary judgment is entitled
14                  to judgment as a matter of law, which will end your case. When a
                    party you are suing makes a motion for summary judgment that is
15                  properly supported by declarations (or other sworn testimony), you
                    cannot simply rely on what your complaint says. Instead, you
16                  must set out specific facts in declarations, depositions, answers
                    to interrogatories, or authenticated documents, as provided in
17                  Rule 56(e), that contradict the facts shown in the defendant’s
                    declarations and documents and show that there is a genuine
18                  issue of material fact for trial. If you do not submit your own
                    evidence in opposition, summary judgment, if appropriate,
19                  may be entered against you. If summary judgment is granted,
                    your case will be dismissed and there will be no trial.
20
     Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (emphasis added).
21
            Defendants MUST serve Rand and Wyatt notices concurrently with motions to dismiss
22
     and motions for summary judgment so that pro se prisoner plaintiffs will have fair, timely and
23
     adequate notice of what is required of them in order to oppose those motions. Woods v. Carey,

     FOURTH AMENDED PRETRIAL scheduling
     order - 2
 1   684 F3.d 934, 942 (9th Cir. 2012). The Ninth Circuit’s model language for such notices is noted

 2   above. Defendants who do not file and serve, in a separate document, the required Rand and

 3   Wyatt notices may face (a) immediate striking of their motions with leave to refile and

 4   (b) possible monetary sanctions.

 5                                  JOINT PRETRIAL STATEMENT

 6         A Joint Pretrial Statement deadline will be established at a later date, pending the outcome

 7   of any motions for dismissal or summary judgment.

 8                             PROOF OF SERVICE AND SANCTIONS

 9          All motions, pretrial statements, and other filings must be accompanied by proof that

10   such documents were served upon the opposing party’s lawyer or upon any party acting pro se.

11   The proof must show the day and manner of service and may be by written acknowledgment of

12   service, by certificate of a member of the bar of this court, by affidavit of the person who served

13   the papers, or by any other proof satisfactory to the court.

14          Failure to comply with the provisions of this Order can result in dismissal of the case or

15   other appropriate sanctions. The Clerk of Court is directed to send a copy of this Order to

16   plaintiff and to counsel for defendant.

17          DATED this 25th day of March, 2020.

18

19                                                                  A
                                                           BRIAN A. TSUCHIDA
20                                                         United States Magistrate Judge

21

22

23



     FOURTH AMENDED PRETRIAL scheduling
     order - 3
